DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
Acknowledgement of Amendments
	Applicants arguments filed 09/02/2022 overcomes the following objection(s)/rejection(s):
The rejection of claim 4 under 35 U.S.C. §112 has been withdrawn in view of Applicants arguments and remarks. 
Allowable Subject Matter
Claims 1-2, and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a person search system and person search method. The closest prior art is related towards Wang et al., (U.S. Pub. No. 2015/0356840 A1), Nishino et al., (U.S. Pub. No. 2016/0350583 A1) and Waniguchi et al., (U.S. Pub. No. 2018/0103241). Wang is concerned with an image processing apparatus including: an obtaining unit configured to obtain a plurality of segments compiled from at least one media source, wherein each segment of the plurality of segments contains at least one image frame within which a specific target object is found to be captured; and a providing unit configured to provide image frames of the obtained plurality of segments for display along a timeline and in conjunction with a tracking status indicator that indicates a presence of the specific target object within the plurality of segments in relation to time. Nishino is concerned with a security system based on an explosive detection device and an image search system based on an application of a similar image search technique, which operated independently of each other, are connected via a network, so that the image search system can be operated in a shorter time on the basis of information about discovery of a subject suspected of an explosive possession given by the explosive detection device, it is an object of the present invention to find an explosive holder, in a shorter time and more appropriately, from among a great number of passengers. Waniguchi is concerned with  monitoring system and a monitoring method which comprehensively display incident video related to the same person or the same incident on a map, thereby enabling a user to integrate and visually recognize a plurality of incident videos.  However, when considering the teachings of Wang, Nishino and Waniguchi individually or in combination, fails to explicitly disclose the person search system and person search method as recited in claims 1-17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486